Order entered June 6, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01410-CR

                         ANTOINE LADALE TAYLOR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F11-61645-J

                                           ORDER
       The Court DENIES as moot appellant’s June 4, 2013 motion to extend time to file his

brief. Pursuant to this Court’s order of May 9, 2013, appellant’s brief was not due until June 6,

2013. Thus, the brief received on June 4, 2013 was timely filed.




                                                     /s/   DAVID EVANS
                                                           JUSTICE